DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to subdivision of a region of a sports article for estimating a physical property, classified in G06T7/11.
II. Claims 1, 9-12, drawn to machine learning/numerical methods for estimating a physical property of a sports article, classified in G06N3/08.
III. Claims 1, 13-19, drawn to the printing of various features of a sports article i.e. a midsole of shoe, classified in A43B13/12.
IV. Claims 1, 20-24, drawn to a method of manufacturing a sports article, classified in B29C64/106.
Inventions I-IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation such segmentation of regions (invention I), machine learning/numerical analysis (invention II), 3-D printing of a sports article using voxels or pixels (invention III)  and manufacturing a portion of a sports article (invention IV).  
Additionally, invention I does not require the specific features of training a machine learning network etc. or the that the article is the midsole of a shoe or a manufacturing method which requires optimizing  and manufacturing any sports article.  Therefore, invention I has a mode of operation that is not required by any of the other inventions.  This is evidence of that invention I does not overlap in scope with inventions II-IV.
Invention II requires features specific to the machine learning and/or numerical analysis of the estimation of a physical property.  Invention III-IV do not require the training of a learning network or finite element analysis and invention II does not require the article is the midsole of a shoe or a manufacturing method which requires optimizing and manufacturing any sports article  This is evidence that invention II does not overlap in scope with inventions III-IV.  Also, from above we already know that invention I does not overlap in scope with invention II.  Therefore, invention II does not overlap in scope with inventions I, III-IV
Invention III requires estimating a physical property of parts of a shoe and printing or attaching parts to a shoe using voxels or pixels.  These features are not required by invention IV.  Additionally, invention III does not require the features of manufacturing including estimating, optimizing and manufacturing any sports article or providing a blank for the manufacture etc.  This is evidence that inventions III-IV do not overlap in scope.  From above we know invention III does not overlap in scope with inventions I-II as well.
Based on the above analysis invention IV has been shown above to not overlap in scope with inventions I-III.  Therefore, the second criteria of the restriction requirement is met.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As indicated above the application is directed towards at least four invention which are evidenced to have a separate status in the art.  The separate status will require different search strategies that will not likely yield pertinent prior art for all inventions.  This represents a burden.  For example, the training of a neural network will require a search in various different machine learning classes which is not likely to find pertinent art for additive manufacturing processes which will require searching other different classes.  The search for all four invention would represent a significant burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claim 1 link(s) inventions I-IV.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422